DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I comprising polyamide, ethylene vinyl alcohol copolymer and polypropylene in the reply filed on September 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12, 14, 19, 22, 26 and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Claim Rejections - 35 USC § 112
Claims 1-4, 11, 15-17, 32, 36, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the recited “w/w” contents are based on 100 wt.% of the composition or on 100 wt.% of the sum of polymers A, B and C.
 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 16, 32, 36, 37 and 39 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0146194 (Kawaguchi).
Kawaguchi discloses compositions comprising:
a polyamide (meets Applicants’ polymer A);
an ethylene-vinyl alcohol copolymer (EVOH) (meets Applicants’ polymer B); and
a modified rubber having an acid anhydride group or an epoxy group (meets Applicants’ polymer C),
(e.g., abstract, examples, claims).
As to claims 1-3, Kawaguchi sets forth compositions (Example 7 and Comparative Examples 8 and 9) comprising: 
polyamide (meets Applicants’ polyamide A per claim 2 and content thereof);
EVOH (meets Applicants’ EVOH B per claim 3 and content thereof);
maleic anhydride-modified ethylene-butene (meets Applicants’ polymer C and content thereof).
Specifically, Example 7 comprises (A) 34 wt.% polyamide, (B) 22 wt.% EVOH (meets Applicants’ “about” 20%, given its inexactitude) and (C) 44 wt.% modified ethylene copolymer, Comparative Example 8 comprises (A) 40 wt.% polyamide, (B) 17 wt.% EVOH and (C) 43 wt.% modified ethylene copolymer and Comparative Example 9 comprises (A) 51 wt.% polyamide, (B) 5.6 wt.% EVOH and (C) 43 wt.% modified ethylene copolymer. Given that the maleic anhydride-modified ethylene copolymers have low maleic anhydride group contents, e.g., 0.01 to 1 mol/kg [0023], it is reasonably believed that Kawaguchi’s maleic anhydride-modified ethylene copolymer would be less polar as compared to the polyamide.  Moreover, inasmuch as Kawaguchi’s EVOH corresponds to Applicants’ exemplified polymer B having low oxygen permeability, it would be expected that Kawaguchi’s Comparative compositions would inherently have a lower oxygen permeability as compared to that of a composition comprising only the polyamide and maleic anhydride-modified ethylene copolymer. The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kawaguchi.  As to reliance on Kawaguchi’s comparative examples, case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
	As to claim 15, Kawaguchi’s Comparative Example 8 comprises (A) 40 wt.% polyamide, (B) 17 wt.% EVOH and (C) 43 wt.% modified ethylene copolymer.
As to claim 16, Kawaguchi’s Comparative Example 8 comprises (A) 40 wt.% polyamide (meets Applicants’ “about” 42%), (B) 17 wt.% EVOH (meets Applicants’ “about” 15%) and (C) 43 wt.% modified ethylene copolymer.
As to claims 32, 36, 37 and 39, inasmuch as Kawaguchi’s exemplified compositions meet the requirements of the present claims in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Kawaguchi anticipates the above-rejected claims in that it is reasonably believed that Example 7 and Comparative Examples 8 and 9 meet the present claims in terms of the material contents.  In the alternative, it would have been obvious to one having ordinary skill in the art to increase the modified ethylene copolymer content of Example 7, e.g., to 100 parts, as per such being within the scope of Kawaguchi’s inventive disclosure [0026] for its expected additive effect.
Claims 4 and 11 have not been included in this rejection in that, as defined in the specification, the presently claimed polyethylene does not include modified ethylene-based copolymers and the polypropylene does not include modified propylene-based copolymers.
Claim Rejections - 35 USC § 103
Claims 1-4, 11, 15-17, 32, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JP 05032831 A (Furukawa) abstract and machine translation.
Furukawa discloses a composition comprising 
100 parts by weight of a resin composition consisting of:
5 to 95 wt.% polyolefin (A) (meets Applicants’ polymer C and overlaps content thereof); and
5 to 95 wt.% polyamide (B) (meets Applicants’ polymer A and overlaps content thereof) and/or saponified ethylene-vinylacetate copolymer (C) (meets Applicants’ polymer B and overlaps content thereof), and
(II) 1-20 parts by weight of low molecular weight polyolefin (D) (not precluded from present claims and/or meets Applicants’ polymer C),.
wherein the composition is governed by good mechanical properties and gas barrier properties (e.g., abstract, [0003], [0006-0010], Examples 4-6, claim).
	In essence, Furukawa’s Examples 4-6 (Table 1) differ from present claims 1-4  with respect to the polyolefin and polyamide contents, said examples comprising
LDPE (meets Applicants’ polymer C per claim 4);
Nylon 6/66 (meets Applicants’ polymer A per claim 2);
EVOH (meets Applicants’ polymer B per claim 3); and
low molecular weight PE (not precluded from present claims and/or meets Applicants’ polymer C).
To the extent the presently claimed polymer contents are embraced by Furukawa’s corresponding contents, it would have been obvious to one having ordinary skill in the art to select the appropriate polymer contents in Furukawa (inclusive of those presently claimed) in accordance with the ultimate mechanical properties and gas barrier properties desired. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
	As to claim 11, it is within Furukawa’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a polypropylene in lieu of the exemplified LDPE as per such being disclosed as viable polyolefin alternatives [0006].
	As to claims 15-17, inasmuch as the presently claimed polymer contents are embraced by Furukawa’s corresponding contents, it would have been obvious to one having ordinary skill in the art to have selected the appropriate polymer contents in Furukawa (inclusive of those presently claimed) in accordance with the ultimate mechanical properties and gas barrier properties desired.
As to claims 32, 36, 37 and 39, it would be reasonably expected that Furukawa’s above-modified compositions, being similarly-constituted, would necessarily possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765